DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Regarding claim 6, the phrase " the teeth are distributed to mesh continuously about the jaw-to-jaw interface to substantially encircle the egg-part-holding cavity” is unclear. In the context of a bowl/cup shape bow in parent claim 1, the claim requires the teeth to “mesh continuously” while also allowing for the jaw to jaw interface to “substantially encircle”. How can the teeth “mesh continuously” and allow for “substantially encircled” as the substantially language suggest less than continuously? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 10, 13 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jerdee (U.S. Patent No. 5,865,072).
Regarding claim 1, Jerdee teaches a utensil comprising jaws (6a, 6b) connected to pivot (20)(Figure 1) relative to one another between an open position and a closed position (Figures 1 and 2; Examiner notes the jaws (16) are capable of holding an egg workpiece), such that teeth (12) defined at respective grasping ends of each jaw converge upon closure to mesh and define an enclosed holding cavity (14) when the jaws are in the closed position (Figures 1 and 2; Col. 3, Lines 62-66);
in which a first jaw (6a) of the jaws defines a first cupping member (10a) at the respective grasping end and a second jaw (6b) of the jaws defines a second cupping member (10a) at the respective grasping end; and in which each of the first cupping member and the second cupping member have the shape of a bowl, with each bowl opening toward the other, and with the first cupping member and the second cupping member collectively defining the part-holding cavity when the jaws are in the part-holding closed position (Figures 1-2 and Col. 3, Lines 62-66).

Regarding claim 2, Jerdee teaches in which the teeth (12) protrude outwardly relative to the part-holding-cavity when the jaws are in the part-holding closed position (Figure 2; Col. 3, Lines 62-66).
Regarding claim 3, Jerdee teaches the tool formed as a pair of pliers (Figure 1 and Abstract).
Regarding claim 4, Pantermoller teaches the tool structured such that the part-holding cavity is enclosed when the jaws are in the part-holding closed position (Figure 2 and Col. 3, Lines 62-66).
Regarding claim 5, Pantermoller teaches in which the teeth (12) are positioned at each respective grasping end to mesh together at a front, sides and a rear, of a jaw-to-jaw interface defined around the part-holding cavity (14) when the jaws are in the egg-part-holding closed position (Figures 1 and 2).
Regarding claim 6, Jerdee teaches in which the teeth (12) are distributed to mesh continuously about the jaw-to-jaw interface to substantially encircle the part-holding cavity (Figures 2 and 3’ Examiner notes the teeth to substantially encircle the cavity as best understood in light of the 112(b) rejection above)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jerdee (U.S. Patent No. 5,865,072) in view of Pantermoller (U.S. Patent No. 2,990,863).
Regarding claim 11, Jerdee does not provide wherein the jaws are biased into the egg part receiving open position.
Regarding claim 11, Pantermoller teaches a kitchen utensil comprising jaws (J1, J2)) connected to pivot (2)(Col. 1, Lines 55-59) relative to one another between an egg-part-receiving open position and an egg-part-holding closed position (Figures 1 and 2), such that teeth (8) defined at respective grasping ends of each jaw converge upon closure to mesh and define an enclosed egg-part-holding cavity (10) when the jaws are in the egg-part-holding closed position (See annotated Figure 1 below and Figure 2; Col. 2, Lines 3-17); wherein the jaws are biased via spring (3) into the egg-part- receiving open position (Figure 1; Col. 1, Lines 52-59).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Jerdee to incorporate the teachings of Pantermoller to provide jaws biased into position via a spring. In doing so, it allows for the tool to automatically open (Col. 1, Lines 56-59) thus reducing hand labor for the operator.

    PNG
    media_image1.png
    457
    480
    media_image1.png
    Greyscale


Regarding claim 12, the modified device of Jerdee teaches a torsion spring (3) mounted between the jaws to bias the jaws into the egg-part-receiving open position (Pantermoller Figure 1; Col. 1, Lines 52-59). 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD D CROSBY JR/  04/26/2022Examiner, Art Unit 3724   

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724